                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

MARIA V. RUIZ DE BALDERAS,                §
Individually and on Behalf of All         §
Others Similarly Situated                 §
                                          §
               Plaintiff,                 §
                                          §
v.                                        §
                                          §                No. 6:19-CV-58
ETX SUCCESSOR ATHENS, F/K/A               §
EAST TEXAS MEDICAL CENTER,                §
ATHENS, AND ETX SUCCESSOR                 §
SYSTEM, F/K/A EAST TEXAS                  §
MEDICAL CENTER REGIONAL                   §
HEALTHCARE SYSTEM AND                     §
SHELLI MORRISON D/B/A THE                 §
MORRISON LAW FIRM,                        §
                                          §
               Defendants.                §

     DEFENDANTS NORTH CYPRESS MEDICAL CENTER OPERATING
COMPANY, LTD.’S AND CYPRESS EMERGENCY ASSOCIATES, P.A.’S DISCLOSURE
        STATEMENT AND CERTIFICATE OF INTERESTED PARTIES

       Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned counsel for Defendants

North Cypress Medical Center Operating company, Ltd. and Cypress Emergency Associates, P.A.

certifies that the following persons, association of persons, firms, partnerships, corporations,

affiliates, parent corporations, or other entities are believed to be financially interested in the

outcome of this litigation:

Plaintiffs:                   Maria V. Ruiz de Balderas
                              Jammie Shelton

Counsel for Plaintiff:        Charles W. Nichols
                              LAW OFFICE OF CHARLES W. NICHOLS
                              Texas Bar No. 14994200
                              Donald J. Larkin
                              Texas Bar No. 24057702
                                                1
                          617 E. Lacy Street
                          Palestine, Texas 75801
                          Telephone: (903) 729-5104
                          Facsimile: (903) 729-0347

                          Mitchell L. Burgess
                          BURGESS LAW FIRM P.C.
                          Missouri Bar No. 47524
                          4505 Madison Avenue, Suite 200
                          Kansas City, MO 64111
                          Telephone: (816) 471-1700
                          Facsimile: (816) 471-1701

                          Shawn B. Daniels
                          DANIELS LAW FIRM, PLLC
                          Arizona Bar No. 99126
                          129 West Sunbridge Drive
                          Fayetteville, AR 72703
                          Telephone: (479) 521-7000
                          Facsimile: (479) 437-2007

Defendants:               North Cypress Medical Center Operating Company, Ltd.
                          Cypress Emergency Associates, P.A.

Counsel for Defendants:   J. Douglas Sutter
                          KELLY, SUTTER & KENDRICK, P.C.
                          Federal Bar No. 3791
                          3050 Post Oak Blvd., suite 200
                          Houston, Texas 77056
                          Telephone: (713) 595-6000
                          Facsimile: (713) 595-6001

Defendant:                ETX Successor Athens, f/k/a
                          East Texas Medical Center, Athens

Counsel for Defendant:    Justin Roel Chapa
                          Megan Renee Whisler
                          Texas Bar No. 24087671
                          Jillian Rae Harris
                          Texas Bar No. 24074019
                          1717 Main Street, Suite 3200
                          Dallas, Texas 75201-7347
                          Telephone: (214)466-4120
                          Facsimile: (214) 466-4001




                                           2
Defendant:               Shelli Morrison d/b/a The Morrison Law Firm

Counsel for Defendant:   Brian P. Launten
                         BRIAN LAUTEN, P.C.
                         Texas Bar No. 24031603
                         3811 Turtle Creek Blvd., Suite 1450
                         Dallas, Texas 75219
                         Telephone: (214) 414-0996
                         Facsimile: (214) 744-3015




                                              Respectfully submitted,

                                              By:    /s/ J. Douglas Sutter
                                                     J. Douglas Sutter
                                                     Federal Bar No. 3791
                                                     State Bar No. 19525500
                                                     DSutter@ksklawyers.com

                                                     3050 Post Oak Blvd., Suite 200
                                                     Houston, Texas 77056-6570
                                                     Telephone: (713) 595-6000
                                                     Facsimile:    (713) 595-6001

                                              ATTORNEY FOR DEFENDANTS
                                              NORTH CYPRESS MEDICAL CENTER
                                              OPERATING COMPANY, LTD. AND
                                              CYPRESS EMERGENCY ASSOCIATES, P.A.

 OF COUNSEL:

 KELLY, SUTTER & KENDRICK
 3050 Post Oak Blvd., Suite 200
 Houston, Texas 77056-6570
 (713) 595-6000 - Telephone
 (713) 595-6001 - Facsimile
 DSutter@ksklawyers.com




                                          3
                              CERTIFICATE OF SERVICE
        I hereby certify that on this 12th day of September, 2019, a true and correct copy of
the foregoing document was provided to opposing counsel via the Court’s ECF filing system
as follows:

             Charles W. Nichols                         cnichols@charleswnicholslaw.com
             Texas Bar No. 14994200
             Donald J. Larkin                           donald@charleswnicholslaw.com
             Texas Bar No. 24057702
             617 E. Lacy Street
             Palestine, Texas 75801
             Telephone: (903) 729-5104
             Facsimile: (903) 729-0347

             Mitchell L. Burgess                        mitch@burgesslawkc.com
             Burgess Law Firm P.C.
             Missouri Bar No. 47524
             4505 Madison Avenue, Suite 200
             Kansas City, MO 64111
             Telephone: (816) 471-1700
             Facsimile: (816) 471-1701

             Shawn B. Daniels                           shawn@danielsfirm.com
             Daniels Law Firm, PLLC
             Arizona Bar No. 99126
             129 West Sunbridge Drive
             Fayetteville, AR 72703
             Telephone: (479) 521-7000
             Facsimile: (479) 437-2007

             Justin Roel Chapa                          justin.chapa@morganlewis.com
             Texas Bar No. 24074019
             Megan Renee Whisler                        megan.whisler@morganlewis.com
             Texas Bar No. 24087671
             Jillian Rae Harris                         jillian.harris@morganlewis.com
             1717 Main Street, Suite 3200
             Dallas, Texas 75201-7347
             Telephone: (214)466-4120
             Facsimile: (214) 466-4001

             Brian P. Lauten                            blauten@brianlauten.com
             Texas Bar No. 24031603
             3811 Turtle Creek Blvd., Suite 1450
             Dallas, Texas 75219
             Telephone: (214) 414-0996
             Facsimile: (214) 744-3015

                                                 By:     /s/ J. Douglas Sutter
                                                         J. Douglas Sutter


                                             4
